EXHIBIT 10.5




NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.




THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER OF THE NOTE IN THE EVENT OF A
PARTIAL REDEMPTION OR CONVERSION.  AS A RESULT, FOLLOWING ANY REDEMPTION OR
CONVERSION OF ANY PORTION OF THIS NOTE, THE OUTSTANDING PRINCIPAL AMOUNT
REPRESENTED BY THIS NOTE MAY BE LESS THAN THE PRINCIPAL AMOUNT AND ACCRUED
INTEREST SET FORTH BELOW.







8.5% CONVERTIBLE NOTE




OF




ECOSPHERE TECHNOLOGIES, INC.







 

Original Principal Amount: $____________

Issuance Date:  February 19, 2013

New York, New York







THIS NOTE (“Note”) is one of a duly authorized issue of Notes of ECOSPHERE
TECHNOLOGIES, INC., a corporation duly organized and existing under the laws of
the State of Delaware (the “Company”), designated as the Company's 8.5%
Convertible Notes due on February 19, 2015 (the “Maturity Date”) in an aggregate
principal amount (when taken together with the original principal amounts of all
other Notes) of Three Million Four Hundred Thousand U.S. Dollars (U.S.
$3,400,000) (the “Notes”).

FOR VALUE RECEIVED, the Company hereby promises to pay to the order of
[_____________________________] or its registered assigns or
successors-in-interest (“Holder”) the principal sum of
[_____________________________] (U.S. $[_________]), together with all accrued
but unpaid interest thereon, if any, on the Maturity Date, to the extent such
principal amount and interest has not been repaid or converted into the
Company's Common Stock, $0.01 par value per share (the “Common Stock”), in
accordance with the terms hereof.  Interest on the unpaid principal balance
hereof shall accrue at the rate of 8.5% per annum from the date of original
issuance hereof (the “Issuance Date”) until the same becomes due and payable on
the Maturity Date, or such earlier date upon acceleration or by conversion or
redemption in accordance with the terms hereof or of the Purchase Agreement.
 Interest on this Note shall accrue daily commencing on the Issuance Date and
shall be computed on the basis of a 360-day year, 30-day months and actual days
elapsed and shall be payable in accordance with Section 1 hereof.
 Notwithstanding anything contained herein, this Note shall bear interest on the
due and unpaid Principal Amount from and after the occurrence and during the
continuance of an Event of Default pursuant to Section 4(a) at the rate (the
“Default Rate”) equal to the lower of eighteen (18%) per annum or the highest
rate permitted by law.  Unless otherwise agreed or





--------------------------------------------------------------------------------

required by applicable law, payments will be applied first to any unpaid
collection costs, then to unpaid interest and fees and any remaining amount to
principal.  

All payments of principal and interest on this Note shall be made in lawful
money of the United States of America by wire transfer of immediately available
funds to such account as the Holder may from time to time designate by written
notice in accordance with the provisions of this Note or by Company check.  This
Note may not be prepaid in whole or in part except as otherwise provided herein.
 Whenever any amount expressed to be due by the terms of this Note is due on any
day which is not a Business Day (as defined below), the same shall instead be
due on the next succeeding day which is a Business Day.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Purchase Agreement dated on or about the Issuance Date pursuant
to which the Notes were originally issued (the “Purchase Agreement”). For
purposes hereof the following terms shall have the meanings ascribed to them
below:

“Bankruptcy Event” means any of the following events: (a) the Company or any
subsidiary commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any subsidiary thereof; (b) there is commenced against the Company or
any subsidiary any such case or proceeding that is not dismissed within 60 days
after commencement; (c) the Company or any subsidiary is adjudicated insolvent
or bankrupt or any order of relief or other order approving any such case or
proceeding is entered; (d) the Company or any subsidiary suffers any appointment
of any custodian or the like for it or any substantial part of its property that
is not discharged or stayed within 60 days; (e) the Company or any subsidiary
makes a general assignment for the benefit of creditors; (f) the Company or any
subsidiary fails to pay, or states that it is unable to pay or is unable to pay,
its debts generally as they become due; (g) the Company or any subsidiary calls
a meeting of its creditors with a view to arranging a composition, adjustment or
restructuring of its debts; or (h) the Company or any subsidiary, by any act or
failure to act, expressly indicates its consent to, approval of or acquiescence
in any of the foregoing or takes any corporate or other action for the purpose
of effecting any of the foregoing.

“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York are authorized or required by law
or executive order to remain closed.

“Change in Control Transaction” will be deemed to exist if (i) there occurs any
consolidation, merger or other business combination of the Company with or into
any other corporation or other entity or person (whether or not the Company is
the surviving corporation), or any other corporate reorganization or transaction
or series of related transactions in which in any of such events the voting
stockholders of the Company prior to such event cease to own 50% or more of the
voting power, or corresponding voting equity interests, of the surviving
corporation after such event (including without limitation any “going private”
transaction under Rule 13e-3 promulgated pursuant to the Exchange Act or tender
offer by the Company under Rule 13e-4 promulgated pursuant to the Exchange Act
for 20% or more of the Company's Common Stock), (ii) any person (as defined in
Section 13(d) of the Exchange Act), together with its affiliates and associates
(as such terms are defined in Rule 405 under the Act), beneficially owns or is
deemed to beneficially own (as described in Rule 13d-3 under the Exchange Act





2







--------------------------------------------------------------------------------

without regard to the 60-day exercise period) in excess of 35% of the Company's
voting power, (iii) there is a replacement of more than one-half of the members
of the Company’s Board of Directors which is not approved by those individuals
who are members of the Company's Board of Directors on the date thereof, (iv) in
one or a series of related transactions, there is a sale or transfer of all or
substantially all of the assets of the Company, determined on a consolidated
basis, or (v) the Company enters into any agreement providing for an event set
forth in (i), (ii), (iii) or (iv) above.

“Conversion Ratio” means, at any time, a fraction, of which the numerator is the
entire outstanding Principal Amount of this Note (or such portion thereof that
is being redeemed or repurchased), and of which the denominator is the
Conversion Price as of the date such ratio is being determined.

 “Conversion Price” shall equal $0.40 (which Conversion Price shall be subject
to adjustment as set forth herein).

“Eligible Market” means the OTC Bulletin Board, the OTCQX of OTC Markets, the
Nasdaq Stock Market, the New York Stock Exchange or the NYSE MKT (f/k/a American
Stock Exchange).

“Equity Conditions” means, during the period in question, (i) the Company shall
have duly honored all conversions and redemptions scheduled to occur or
occurring by virtue of one or more Conversion Notices of the Holder, if any,
(ii) the Company shall have paid all liquidated damages and other amounts owing
to the Holder in respect of this Note, (iii) all of the shares of Common Stock
issued or issuable pursuant to the Notes may be sold by the Holder pursuant to
either (a) clause (i) or (ii) of Section (b)(1) of Rule 144 and, with respect to
such clause (i), the Company has been subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act for the then preceding 90 days and has
filed all reports required to be filed thereunder during the then preceding 12
months (or such shorter period that the Company was required to file such
reports) or (b) an effective Registration Statement (and the Company believes,
in good faith, that such effectiveness will continue uninterrupted for the
foreseeable future), (iv) the Common Stock is trading on an Eligible Market and,
if applicable, all of the shares issuable pursuant to the Notes are listed or
quoted for trading on the Principal Market, (v) there is a sufficient number of
authorized but unissued and otherwise unreserved shares of Common Stock for the
issuance of all of the shares issuable pursuant to the Notes, (vi) there is no
existing Event of Default or no existing event which, with the passage of time
or the giving of notice, would constitute an Event of Default, (vii) the
issuance of the shares in question to the Holder would not violate the
limitations set forth in Section 3(i) below, (viii) if the Company has
previously publicly announced a pending or proposed Change in Control
Transaction, such transaction was consummated prior to such period, (ix) the
Holder is not in possession of any information provided by the Company that
constitutes, or may constitute, material non-public information, (x) there has
been no Bankruptcy Event, (xi) the Company is not insolvent, and (xii) the
average closing price per share of Common Stock on the Trading Market for such
period shall be greater than $0.25 (as appropriately and equitably adjusted for
stock splits including stock splits in the nature of a stock dividend, reverse
stock splits and similar events) and the average daily trading volume shall be
greater than $25,000 on the Trading Market.




“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.








3







--------------------------------------------------------------------------------

“Market Price” shall equal the average of the daily VWAPs over the Pricing
Period, where the “Pricing Period” equals the twenty (20) consecutive Trading
Days immediately preceding the date on which the Market Price is being
determined, or, in the case of Section 3(c)(v) below only, the five (5)
consecutive Trading Days immediately preceding the date on which the Market
Price is being determined.




“Payment Date” shall mean January 1st, April 1st, July 1st, and October 1st of
each year commencing on October 1, 2013, provided that if any such day is not a
Trading Day, then such Payment Date shall mean the next succeeding day which is
a Trading Day.

“Principal Amount” shall refer to the sum of (i) the original principal amount
of this Note, (ii) all accrued but unpaid interest hereunder, and (iii) any
default payments owing under the Agreements but not previously paid or added to
the Principal Amount, less any part of the Principal Amount which has been
converted or prepaid.

“Principal Market” shall mean the OTC Bulletin Board or such other principal
market or exchange on which the Common Stock is then listed for trading.

“Registration Statement” shall have the meaning set forth in the Investor Rights
Agreement.

“Securities Act” shall mean the Securities Act of 1933, as amended.




“Trading Day” shall mean a day on which there is trading on the Principal
Market.

“Underlying Shares” means the shares of Common Stock into which the Notes are
convertible (including interest or principal payments in Common Stock as set
forth herein) in accordance with the terms hereof and the Purchase Agreement.

“VWAP” shall mean the daily dollar volume-weighted average sale price for the
Common Stock on the Principal Market on any particular Trading Day during the
period beginning at 9:30 a.m., New York City Time (or such other time as the
Principal Market publicly announces is the official open of trading), and ending
at 4:00 p.m., New York City Time (or such other time as the Principal Market
publicly announces is the official close of trading), as reported by Bloomberg
through its "Volume at Price" functions or, if the foregoing does not apply, the
dollar volume-weighted average price of such security in the over-the-counter
market on the electronic bulletin board for such security during the period
beginning at 9:30 a.m., New York City Time (or such other time as the Principal
Market publicly announces is the official open of trading), and ending at 4:00
p.m., New York City Time (or such other time as the Principal Market publicly
announces is the official close of trading), as reported by Bloomberg, or, if no
dollar volume-weighted average price is reported for such security by Bloomberg
for such hours, the average of the highest closing bid price and the lowest
closing ask price of any of the market makers for such security as reported by
the OTC Markets.  If the VWAP cannot be calculated for such security on such
date on any of the foregoing bases, the VWAP of such security on such date shall
be the fair market value as mutually determined by the Company and the holders
of at least a majority of the aggregate Principal Amount outstanding under the
Notes.  All such determinations of VWAP shall to be appropriately and equitably
adjusted in accordance with the provisions set forth herein for any stock
dividend, stock split, stock combination or other similar





4







--------------------------------------------------------------------------------

transaction occurring during any period used to determine the Conversion Price
or Market Price (or other period utilizing VWAPs).

The following terms and conditions shall apply to this Note:

Section 1.

Payments of Principal and Interest.

(a)

Interest Only Payments.  Subject to the terms hereof, on each Payment Date and
on the Maturity Date, the Company shall pay to the Holder all interest accrued
to date on the entire Principal Amount of this Note (“Interest Amount”), in
either cash or in shares of Common Stock at the Company’s option, in accordance
with this Section 1.

(i)

Cash or Common Stock.  Subject to the terms hereof, the Company shall either (i)
pay the Interest Amount in full in cash on each Payment Date or (ii) issue
shares of Common Stock in satisfaction of such Interest Amount in accordance
with the terms hereof, but not both, at the Company’s option.  Prior to each
Payment Date the Company shall deliver to all the holders of Notes a written
irrevocable notice electing to pay such Interest Amount in cash or Common Stock
on such Payment Date.  Such notice shall be delivered at least ten (10) Trading
Days prior to the applicable Payment Date but no more than twenty (20) days
prior to such Payment Date.  If such notice is not delivered within the
prescribed period set forth in the preceding sentence, then the Interest Amount
shall be paid in cash.  If the Company elects to pay any Interest Amount in cash
on a Payment Date, then on such date the Company shall pay to the Holder an
amount equal to the Interest Amount due in satisfaction of such obligation.  If
the Company elects to pay such Interest Amount in shares of Common Stock, the
number of such shares to be issued for such Payment Date shall be the number
determined by dividing (x) the Interest Amount due, by (y) 90% of the Market
Price determined as of the applicable Payment Date.  Such shares shall be issued
and delivered within three (3) Trading Days following such Payment Date and
shall be duly authorized, validly issued, fully paid, non-assessable and free
and clear of all encumbrances, restrictions and legends.  If any Holder does not
receive the requisite number of shares of Common Stock in the form required
above within such three Trading Day period, the Holder shall have the option of
either (a) requiring the Company to issue and deliver all or a portion of such
shares or (b) canceling such election to pay in Common Stock (in whole or in
part), in which case the Company shall immediately pay in cash the Interest
Amount due hereunder or such portion as the Holder specifies is to be paid in
cash instead of being converted.  Except as otherwise provided in this Section
1, all holders of Notes must be treated equally with respect to such payment of
Interest Amounts.  Any payment of the Interest Amount hereunder in shares of
Common Stock pursuant to the terms hereof shall constitute and be deemed a
conversion of such portion of the Principal Amount of this Note for all purposes
under this Note (except that such conversion shall be at the rate set forth
above and except as otherwise provided herein).

(ii)

Limitations to Payment in Common Stock.  Notwithstanding anything to the
contrary herein, the Company shall be prohibited from exercising its right to
pay any Interest Amount hereunder in shares of Common Stock (and must deliver
cash in respect thereof) on the applicable Payment Date (1) if at any time
within ten (10) Trading Days prior to the Payment Date any of the Equity
Conditions fails to be satisfied or an Event of Default hereunder exists or
occurs, unless otherwise waived in writing by





5







--------------------------------------------------------------------------------

the Holder in whole or in part at the Holder’s option, and (2) to the extent,
and only to the extent, that such issuance of shares of Common Stock would
result in the Holder hereof exceeding the limitations contained in Section 3(i)
below.

(b)

Certain Additional Payments by the Company.  Any payment by the Company to the
Holder hereunder, whether for principal, interest or otherwise, shall not be
subject to any deduction, withholding or offset for any reason whatsoever except
to the extent required by law, and the Company represents that to its best
knowledge no deduction, withholding or offset is so required for any tax or any
other reason.  Notwithstanding any term or provision of this Note to the
contrary, if it shall be determined that any payment by the Company to or for
the benefit of the Holder (whether for principal, interest or otherwise and
whether paid or payable or distributed or distributable, actual or deemed,
pursuant to the terms of this Note or otherwise) (a “Payment”) would be or is
subject to any deduction, withholding or offset due to any duty or tax (such
duty or tax, together with any interest and/or penalties related thereto,
hereinafter collectively referred to as the “Payment Tax”), then the Company
shall, in addition to all sums otherwise payable hereunder, pay to the Holder an
additional payment (a “Gross-Up Payment”) in an amount such that after all such
Payment Taxes (whether by deduction, withholding, offset or payment) (including
any interest or penalties with respect to such taxes), including without
limitation any Payment Taxes (and any interest and penalties imposed with
respect thereto) imposed upon any Gross-Up Payment, Holder actually receives an
amount of Gross-Up Payment equal to the Payment Tax imposed upon the Payment
(i.e., the Holder receives a net amount equal to the Payment).

(c)

Redemption.  Notwithstanding anything contained herein, the Holder may elect, in
its sole discretion, to have up to 32.35% of the original principal amount of
this Note repaid on the date which is eighteen (18) months following the
Issuance Date (“Redemption Date”) by delivering written notice to the Company at
least ten (10) days prior to such Redemption Date (provided that Holder may
revoke such notice at any time prior to five days before the Redemption Date).
 If the Holder makes such election, then on the Redemption Date the Company
shall pay the Holder such principal amount elected to be redeemed together with
any and all accrued but unpaid interest thereon.

Section 2.

Senior Debt.  So long as any Principal Amount of Notes is outstanding, the
Company and its subsidiaries shall not directly or indirectly, without the
affirmative vote of the holders of at least 75% of the outstanding Principal
Amount of the Notes then outstanding, except as to indebtedness outstanding as
of the date of this Note in accordance with the terms of such indebtedness in
effect as of the date of this Note, incur or permit to exist additional
indebtedness which is senior to the Notes, or incur, assume or permit to exist
any lien, mortgage, security interest or encumbrance (other than statutory liens
imposed by law incurred in the ordinary course of business for sums not yet
delinquent or being contested in good faith, if such reserve or other
appropriate provision, if any, as shall be required by GAAP shall have been made
in respect thereof) on any of its assets, except for capital leases, financing
for equipment and purchase money security interests.

Section 3.

Conversion.

(a)

Conversion Right.  Subject to the terms hereof and restrictions and limitations
contained herein, the Holder shall have the right, at such Holder's option, at
any time and from time to time, to convert the outstanding Principal Amount
under this Note in whole or





6







--------------------------------------------------------------------------------

in part by delivering to the Company a fully executed notice of conversion in
the form of conversion notice attached hereto as Exhibit A (the “Conversion
Notice”), which may be transmitted by email or facsimile.  Notwithstanding
anything to the contrary herein, this Note and the outstanding Principal Amount
hereunder shall not be convertible into Common Stock to the extent that such
conversion would result in the Holder hereof exceeding the limitations contained
in, or otherwise violating the provisions of, Section 3(i) below.

(b)

Common Stock Issuance upon Conversion.

(i)

Conversion Date Procedures.  Upon conversion of this Note pursuant to Section
3(a) above, the outstanding Principal Amount hereunder shall be converted into
such number of fully paid, validly issued and non-assessable shares of Common
Stock, free of any liens, claims and encumbrances, as is determined by dividing
the outstanding Principal Amount being converted by the then applicable
Conversion Price.  The date of any Conversion Notice hereunder and any Payment
Date shall be referred to herein as the “Conversion Date”.  If a conversion
under this Note cannot be effected in full for any reason, or if the Holder is
converting less than all of the outstanding Principal Amount hereunder pursuant
to a Conversion Notice, the Company shall promptly deliver to the Holder (but no
later than five Trading Days after the Conversion Date) a Note for such
outstanding Principal Amount as has not been converted if this Note has been
surrendered to the Company for partial conversion.  The Holder shall not be
required to physically surrender this Note to the Company upon any conversion or
hereunder unless the full outstanding Principal Amount represented by this Note
is being converted or repaid.  The Holder and the Company shall maintain records
showing the outstanding Principal Amount so converted and repaid and the dates
of such conversions or repayments or shall use such other method, reasonably
satisfactory to the Holder and the Company, so as not to require physical
surrender of this Note upon each such conversion or repayment.

(ii)

Stock Certificates or DWAC.  The Company will deliver to the Holder not later
than three (3) Trading Days after the Conversion Date, a certificate or
certificates (which shall be free of restrictive legends and trading
restrictions if a Registration Statement has been declared effective covering
such shares or such shares may be resold pursuant to Rule 144), representing the
number of shares of Common Stock being acquired upon the conversion of this
Note.  If more than six months but less than one year has elapsed since the
Issuance Date, then the Holder must submit a written representation that if (A)
the Company has failed to file a report on Form 10-Q or 10-K by the 40 or 75 day
deadline, respectively, and (B) any shares of Common Stock received upon
conversion of the Note have not been sold at such time, then upon receipt of
notice from the Company the Holder will (1) cease selling any such shares
pursuant to Rule 144 until such applicable Form has been filed, and (2) promptly
return such certificate(s) to the Company so that the Company may include a
restrictive legend thereon, provided that the Company shall promptly issue a new
stock certificate without such legend after such report on Form 10-Q or 10-K as
been filed.  In lieu of delivering physical certificates representing the shares
of Common Stock issuable upon conversion of this Note, provided the Company's
transfer agent is participating in the Depository Trust Company (“DTC”) Fast
Automated Securities Transfer (“FAST”) program, upon request of the Holder, the
Company shall use commercially reasonable efforts to cause its transfer agent to
electronically transmit such shares issuable upon conversion to the Holder (or
its designee), by crediting the account of the Holder’s (or such designee’s)
prime broker with DTC through its Deposit Withdrawal Agent Commission system
(provided that the same time periods herein as for stock certificates shall





7







--------------------------------------------------------------------------------

apply).  If in the case of any conversion hereunder, such certificate or
certificates are not delivered to or as directed by the Holder by the third
Trading Day after the Conversion Date, the Holder shall be entitled by written
notice to the Company at any time on or before its receipt of such certificate
or certificates thereafter, to rescind such conversion, in which event the
Company shall immediately return this Note tendered for conversion.  If the
Company fails to deliver to the Holder such certificate or certificates (or
shares through DTC) pursuant to this Section 3(b) (free of any restrictions on
transfer or legends, if such shares have been registered) in accordance
herewith, prior to the sixth Trading Day after the Conversion Date, the Company
shall pay to the Holder, in cash, an amount equal to 2% of the Principal Amount
per month.

(c)

Conversion Price Adjustments.

(i)

Stock Dividends, Splits and Combinations.  If the Company or any of its
subsidiaries, at any time while the Notes are outstanding (A) shall pay a stock
dividend or otherwise make a distribution or distributions on any equity
securities (including instruments or securities convertible into or exchangeable
for such equity securities) in shares of Common Stock, (B) subdivide outstanding
Common Stock into a larger number of shares, or (C) combine outstanding Common
Stock into a smaller number of shares, then each Affected Conversion Price (as
defined below) shall be multiplied by a fraction, the numerator of which shall
be the number of shares of Common Stock outstanding before such event and the
denominator of which shall be the number of shares of Common Stock outstanding
after such event.  Any adjustment made pursuant to this Section 3(c)(i) shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision or
combination.  

As used herein, the Affected Conversion Prices (each an “Affected Conversion
Price”) shall refer to:  (i) the Conversion Price; and (ii) each reported VWAP
occurring on any Trading Day included in the period used for determining the
Market Price or Conversion Price, as the case may be, which Trading Day occurred
before the record date in the case of events referred to in clause (A) of this
subparagraph 3(c)(i) and before the effective date in the case of the events
referred to in clauses (B) and (C) of this subparagraph 3(c)(i).

(ii)

Distributions.  If the Company or any of its subsidiaries, at any time while the
Notes are outstanding, shall distribute to all holders of Common Stock evidences
of its indebtedness or assets or cash or rights or warrants to subscribe for or
purchase any security of the Company or any of its subsidiaries (excluding those
referred to in Section 3(c)(i) above), then concurrently with such distributions
to holders of Common Stock in each such case the Conversion Price shall be
adjusted by multiplying such Conversion Price in effect immediately prior to the
record date fixed for determination of stockholders entitled to receive such
distribution by a fraction of which the denominator shall be the VWAP determined
as of the record date mentioned above, and of which the numerator shall be such
VWAP on such record date less the then fair market value at such record date of
the portion of such assets, rights or evidence of indebtedness so distributed
applicable to 1 outstanding share of the Common Stock as determined in good
faith by the Company and a majority-in-interest of Holders of Notes.  In either
case the adjustments shall be described in a statement delivered to the Holder
describing the portion of assets, rights or evidences of indebtedness so
distributed or such subscription rights applicable to 1 share of Common Stock.
 Such adjustment shall be made whenever any such distribution is made and shall
become effective immediately after the record date mentioned





8







--------------------------------------------------------------------------------

above.  If the Company and Holders of Notes are unable to agree upon the
determination of the fair market value of such assets, rights or evidence of
indebtedness so distributed, then the Company shall promptly submit (via email
or facsimile) such disputed determination or calculation to a reputable
investment bank or valuation company which shall be independent of all parties
and selected jointly by the Company and a majority-in-interest of Holders of
Notes.  

(iii)

Rounding of Adjustments.  All calculations under this Section 3 or Section 1
shall be made to the nearest 4 decimal places or the nearest 1/100th of a share,
as the case may be.

(iv)

Notice of Adjustments.  Whenever any Affected Conversion Price is adjusted
pursuant to Section 3(c)(i), (ii) or (iii) above, the Company shall promptly
deliver to each holder of the Notes, a notice setting forth the Affected
Conversion Price after such adjustment and setting forth a brief statement of
the facts requiring such adjustment, provided that any failure to so provide
such notice shall not affect the automatic adjustment hereunder.

(v)

Change in Control Transactions.  In case of any Change in Control Transaction,
the Holder shall have the right thereafter to, at its option, (A) convert this
Note, in whole or in part, at the lower of the Conversion Price and the then
applicable Market Price into the shares of stock and other securities, cash
and/or property receivable upon or deemed to be held by holders of Common Stock
following such Change in Control Transaction, and the Holder shall be entitled
upon such event to receive such amount of securities, cash or property as the
shares of the Common Stock of the Company into which this Note could have been
converted immediately prior to such Change in Control Transaction would have
been entitled if such conversion were permitted, subject to such further
applicable adjustments set forth in this Section 3 or (B) require the Company or
its successor to redeem this Note, in whole or in part, at a redemption price
equal to the greater of (i) 125% of the outstanding Principal Amount being
redeemed and (ii) the product of (x) the Market Price immediately preceding the
Holder's election to have its Notes redeemed, and (y) the Conversion Ratio.  The
terms of any such Change in Control Transaction shall include such terms so as
to continue to give to the Holders the right to receive the amount of
securities, cash and/or property upon any conversion or redemption following
such Change in Control Transaction to which a holder of the number of shares of
Common Stock deliverable upon such conversion would have been entitled in such
Change in Control Transaction, and interest payable hereunder shall be in cash
or such new securities and/or property, at the Holder’s option.  This provision
shall similarly apply to successive reclassifications, consolidations, mergers,
sales, transfers or share exchanges, but to the extent any Change of Control
Transaction is due solely to the entry into an agreement as described in clause
(v) of the definition of Change of Control Transaction, then if such agreement
is terminated or abandoned without being consummated, this provision shall cease
to apply until a subsequent Change of Control Transaction occurs.

(vi)

Notice of Certain Events.  If:

A.

the Company shall declare a dividend (or any other distribution) on its Common
Stock; or




B.

the Company shall declare a special nonrecurring cash dividend on or a
redemption of its Common Stock; or








9







--------------------------------------------------------------------------------



C.

the Company shall authorize the granting to all holders of the Common Stock
rights or warrants to subscribe for or purchase any shares of capital stock of
any class or of any rights; or




D.

the approval of any stockholders of the Company shall be required in connection
with any reclassification of the Common Stock of the Company, any consolidation
or merger to which the Company is a party, any sale or transfer of all or
substantially all of the assets of the Company, of any compulsory share of
exchange whereby the Common Stock is converted into other securities, cash or
property; or




E.

the Company shall authorize the voluntary or involuntary dissolution,
liquidation or winding up of the affairs of the Company;




then the Company shall cause to be filed at each office or agency maintained for
the purpose of conversion of this Note, and shall cause to be mailed to the
Holder at its last address as it shall appear upon the books of the Company, on
or prior to the date notice to the Company's stockholders generally is given, a
notice stating (x) the date on which a record is to be taken for the purpose of
such dividend, distribution, redemption, rights or warrants, or if a record is
not to be taken, the date as of which the holders of Common Stock of record to
be entitled to such dividend, distributions, redemption, rights or warrants are
to be determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of Common Stock of
record shall be entitled to exchange their shares of Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange.  

(d)

Reservation and Issuance of Underlying Securities.  The Company covenants that
it will at all times reserve and keep available out of its authorized and
unissued Common Stock solely for the purpose of issuance upon conversion of this
Note (including repayments in stock), free from preemptive rights or any other
actual contingent purchase rights of persons other than the holders of the
Notes, not less than such number of shares of Common Stock as shall (subject to
any additional requirements of the Company as to reservation of such shares set
forth in the Purchase Agreement) be issuable (taking into account the
adjustments under this Section 3 but without regard to any ownership limitations
contained herein) upon the conversion of this Note hereunder in Common Stock
(including repayments in stock).  The Company covenants that all shares of
Common Stock that shall be so issuable shall, upon issue, be duly authorized,
validly issued, fully paid, and nonassessable.

(e)

No Fractions.  Upon a conversion hereunder the Company shall not be required to
issue stock certificates representing fractions of shares of Common Stock, but
may if otherwise permitted, make a cash payment in respect of any final fraction
of a share based on the closing price of a share of Common Stock at such time.
 If the Company elects not, or is unable, to make such a cash payment, the
Holder shall be entitled to receive, in lieu of the final fraction of a share,
one whole share of Common Stock.

(f)

Charges, Taxes and Expenses.  Issuance of certificates for shares of Common
Stock upon the conversion of this Note (including repayment in stock) shall be
made





10







--------------------------------------------------------------------------------

without charge to the holder hereof for any issue or transfer tax or other
incidental expense in respect of the issuance of such certificate, all of which
taxes and expenses shall be paid by the Company, and such certificates shall be
issued in the name of the Holder or in such name or names as may be directed by
the Holder; provided, however, that in the event certificates for shares of
Common Stock are to be issued in a name other than the name of the Holder, this
Note when surrendered for conversion shall be accompanied by an assignment form;
and provided further, that the Company shall not be required to pay any tax or
taxes which may be payable in respect of any such transfer.

(g)

Cancellation.  After all of the Principal Amount (including accrued but unpaid
interest and default payments at any time owed on this Note) have been paid in
full or converted into Common Stock, this Note shall automatically be deemed
canceled and the Holder shall promptly surrender the Note to the Company at the
Company’s principal executive offices.

(h)

Notices Procedures.  Any and all notices or other communications or deliveries
to be provided by the Holder hereunder, including, without limitation, any
Conversion Notice, shall be in writing and delivered personally, by confirmed
facsimile, or by a nationally recognized overnight courier service to the
Company at the facsimile telephone number or address of the principal place of
business of the Company as set forth in the Purchase Agreement.  Any and all
notices or other communications or deliveries to be provided by the Company
hereunder shall be in writing and delivered personally, by facsimile, or by a
nationally recognized overnight courier service addressed to the Holder at the
facsimile telephone number or address of the Holder appearing on the books of
the Company, or if no such facsimile telephone number or address appears, at the
principal place of business of the Holder.  Any notice or other communication or
deliveries hereunder shall be deemed delivered (i) upon receipt, when delivered
personally, (ii) when sent by facsimile, upon receipt if received on a Business
Day prior to 5:00 p.m. (Eastern Time), or on the first Business Day following
such receipt if received on a Business Day after 5:00 p.m. (Eastern Time) or
(iii) upon receipt, when deposited with a nationally recognized overnight
courier service.

(i)

Conversion Limitation.  Notwithstanding anything to the contrary contained
herein, the number of shares of Common Stock that may be acquired by the Holder
upon conversion pursuant to the terms hereof shall not exceed a number that,
when added to the total number of shares of Common Stock deemed beneficially
owned by such Holder (other than by virtue of the ownership of securities or
rights to acquire securities (including the Notes) that have limitations on the
Holder’s right to convert, exercise or purchase similar to the limitation set
forth herein), together with all shares of Common Stock deemed beneficially
owned at such time (other than by virtue of the ownership of securities or
rights to acquire securities that have limitations on the right to convert,
exercise or purchase similar to the limitation set forth herein) by the holder’s
“affiliates” at such time (as defined in Rule 144 of the Act) (“Aggregation
Parties”) that would be aggregated for purposes of determining whether a group
under Section 13(d) of the Securities Exchange Act of 1934 as amended, exists,
would exceed 9.9% of the total issued and outstanding shares of the Common Stock
(the “Restricted Ownership Percentage”).  Each holder shall have the right (w)
at any time and from time to time to reduce its Restricted Ownership Percentage
immediately upon notice to the Company and (x) upon 61 days’ prior written
notice to the Company to increase its Restricted Ownership Percentage.





11







--------------------------------------------------------------------------------



Section 4.

Defaults and Remedies.

(a)

Events of Default.  An “Event of Default” is:  (i) a default in payment of any
amount due hereunder which default continues for more than 5 business days after
the due date thereof; (ii) a default in the timely issuance of Underlying Shares
upon and in accordance with terms hereof, which default continues for five
Business Days after the Company has received written notice informing the
Company that it has failed to issue shares or deliver stock certificates within
the fifth day following the Conversion Date; (iii) failure by the Company for
fifteen (15) days after written notice has been received by the Company to
comply with any material provision of any of the Notes, the Purchase Agreement
or the Investor Rights Agreement (including without limitation the failure to
issue the requisite number of shares of Common Stock upon conversion hereof and
the failure to redeem Notes upon the Holder’s request following a Change in
Control Transaction pursuant to Section 3(c)(vi); (iv) a material breach by the
Company of its representations or warranties in the Purchase Agreement or
Investor Rights Agreement; (v) if at any time the Company is not subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act or has failed
to file all reports required to be filed thereunder during the then preceding 12
months; (vi) if at any time the Common Stock shall not be listed or quoted for
trading on an Eligible Market; (vii) any default after any cure period under, or
acceleration prior to maturity of, any mortgage, indenture or instrument under
which there may be issued or by which there may be secured or evidenced any
indebtedness for money borrowed by the Company in excess of $50,000 or for money
borrowed the repayment of which is guaranteed by the Company for in excess of
$50,000, whether such indebtedness or guarantee now exists or shall be created
hereafter; or (viii) if the Company is subject to any Bankruptcy Event.

(b)

Remedies.  If an Event of Default occurs and is continuing with respect to any
of the Notes, the Holder may declare all of the then outstanding Principal
Amount of this Note and all other Notes held by the Holder, including any
interest due thereon, to be due and payable immediately, except that in the case
of an Event of Default arising from events described in clauses (vii) and (viii)
of Section 4(a), this Note shall become due and payable without further action
or notice.  In the event of such acceleration, the amount due and owing to the
Holder shall be the greater of (1) 125% of the outstanding Principal Amount of
the Notes held by the Holder (plus all accrued and unpaid interest, if any) and
(2) the product of (A) the highest closing price for the five (5) Trading days
immediately preceding the Holder’s acceleration and (B) the Conversion Ratio.
 In either case the Company shall pay interest on such amount in cash at the
Default Rate to the Holder if such amount is not paid within 7 days of Holder’s
request.  The remedies under this Note shall be cumulative.

Section 5.

General.

(a)

Payment of Expenses.  The Company agrees to pay all reasonable charges and
expenses, including attorneys' fees and expenses, which may be incurred by the
Holder in successfully enforcing this Note and/or collecting any amount due
under this Note.

(b)

Savings Clause.  In case any provision of this Note is held by a court of
competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby.  In no event shall the amount of





12







--------------------------------------------------------------------------------

interest paid hereunder exceed the maximum rate of interest on the unpaid
principal balance hereof allowable by applicable law.  If any sum is collected
in excess of the applicable maximum rate, the excess collected shall be applied
to reduce the principal debt.  If the interest actually collected hereunder is
still in excess of the applicable maximum rate, the interest rate shall be
reduced so as not to exceed the maximum allowable under law.

(c)

Amendment.  Neither this Note nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by the
Company and the Holder.

(d)

Assignment, Etc.  The Holder may assign or transfer this Note to any transferee
only with the prior written consent of the Company, which may not be
unreasonably withheld or delayed, provided that (i) the Holder may assign or
transfer this Note to any of such Holder's affiliates without the consent of the
Company and (ii) upon any Event of Default, the Holder may assign or transfer
this Note without the consent of the Company.  The Holder shall notify the
Company of any such assignment or transfer promptly.  This Note shall be binding
upon the Company and its successors and shall inure to the benefit of the Holder
and its successors and permitted assigns.

(e)

No Waiver.  No failure on the part of the Holder to exercise, and no delay in
exercising any right, remedy or power hereunder, shall operate as a waiver
thereof, nor shall any single or partial exercise by the Holder of any right,
remedy or power hereunder preclude any other or future exercise of any other
right, remedy or power.  Each and every right, remedy or power hereby granted to
the Holder or allowed it by law or other agreement shall be cumulative and not
exclusive of any other, and may be exercised by the Holder from time to time.

(f)

Governing Law; Jurisdiction.

(i)

Governing Law.  THIS NOTE WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICTS OF LAWS
PROVISIONS THEREOF THAT WOULD OTHERWISE REQUIRE THE APPLICATION OF THE LAW OF
ANY OTHER JURISDICTION.

(ii)

Jurisdiction.  The Company irrevocably submits to the exclusive jurisdiction of
any State or Federal Court sitting in the State of New York, County of New York,
or San Jose, California, over any suit, action, or proceeding arising out of or
relating to this Note.  The Company irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such suit, action, or proceeding brought in such a court and
any claim that suit, action, or proceeding has been brought in an inconvenient
forum.

The Company agrees that the service of process upon it mailed by certified or
registered mail (and service so made shall be deemed complete three days after
the same has been posted as aforesaid) or by personal service shall be deemed in
every respect effective service of process upon it in any such suit or
proceeding.  Nothing herein shall affect Holder's right to serve process in any
other manner permitted by law.  The Company agrees that a final non-appealable
judgement in any such suit or proceeding shall be conclusive and may be enforced
in other jurisdictions by suit on such judgment or in any other lawful manner.





13







--------------------------------------------------------------------------------



(iii)

NO JURY TRIAL.  THE COMPANY HERETO KNOWINGLY AND VOLUNTARILY WAIVES ANY AND ALL
RIGHTS IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION BASED ON,
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS NOTE.

(g)

Replacement Notes.  This Note may be exchanged by Holder at any time and from
time to time for a Note or Notes with different denominations representing an
equal aggregate outstanding Principal Amount, as reasonably requested by Holder,
upon surrendering the same.  No service charge will be made for such
registration or exchange.  In the event that Holder notifies the Company that
this Note has been lost, stolen or destroyed, a replacement Note identical in
all respects to the original Note (except for registration number and Principal
Amount, if different than that shown on the original Note), shall be issued to
the Holder, provided that the Holder executes and delivers to the Company an
agreement reasonably satisfactory to the Company to indemnify the Company from
any loss incurred by it in connection with the Note.

(h)

New York Civil Procedure Law and Rules Section 3213.  This Note shall be deemed
an unconditional obligation of the Company for the payment of money and, without
limitation to any other remedies of Holder, may be enforced against the Company
by summary proceeding pursuant to New York Civil Procedure Law and Rules Section
3213 or any similar rule or statute in the jurisdiction where enforcement is
sought.  For purposes of such rule or statute, any other document or agreement
to which Holder and the Company are parties or which the Company delivered to
Holder, which may be convenient or necessary to determine Holder’s rights
hereunder or the Company’s obligations to Holder are deemed a part of this Note,
whether or not such other document or agreement was delivered together herewith
or was executed apart from this Note.




[Signature Page Follows]








14







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed on the
day and in the year first above written.







ECOSPHERE TECHNOLOGIES, INC.







By:_____________________________________

Name:

David Brooks

Title:

Chief Financial Officer











15







--------------------------------------------------------------------------------

EXHIBIT A




FORM OF CONVERSION NOTICE




(To be executed by the Holder

in order to convert a Note)




Re:

Note (this “Note”) issued by ECOSPHERE TECHNOLOGIES, INC. to ___________________
on or about ______________, 2013 in the original principal amount of
$___________.




The undersigned hereby elects to convert the aggregate outstanding Principal
Amount (as defined in the Note) indicated below of this Note into shares of
Common Stock, $0.01 par value per share (the “Common Stock”), of ECOSPHERE
TECHNOLOGIES, INC. (the “Company”) according to the conditions hereof, as of the
date written below.  If shares are to be issued in the name of a person other
than undersigned, the undersigned will pay all transfer taxes payable with
respect thereto and is delivering herewith such certificates and opinions as
reasonably requested by the Company in accordance therewith.  No fee will be
charged to the holder for any conversion, except for such transfer taxes, if
any.  If more than six months but less than one year has elapsed since the
Issuance Date of the Note, the undersigned represents that if (A) the Company
has failed to file a report on Form 10-Q or 10-K by the 40 or 75 day deadline
and (B) any shares of Common Stock received upon conversion of the Note have not
been sold at such time, then upon receipt of notice from the Company the
undersigned will cease selling any such shares pursuant to Rule 144 until such
applicable Form has been filed.  




Conversion information:

________________________________________________

Date to Effect Conversion




________________________________________________

Aggregate Principal Amount of Note Being Converted




________________________________________________

Number of Shares of Common Stock to be Issued




________________________________________________

Applicable Conversion Price




________________________________________________

Signature




________________________________________________

Name




________________________________________________

Address









